Citation Nr: 1047969	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to 
July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned at a hearing in 
November 2010.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has bipolar disorder that was aggravated by his 
military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran 
has bipolar disorder that was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of service 
connection for bipolar disorder, no further discussion of these 
VCAA requirements is required with respect to this issue.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Merits of the Claim

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).
The Veteran's STRs show that his enlistment examination in March 
1973 showed a clinically normal psychiatric system.  In April 
1975 he was diagnosed with passive-aggressive personality pattern 
with much evidence of immaturity.  

Post-service medical records show that the Veteran has been 
diagnosed with bipolar disorder.  At a fee-based examination in 
March 2008, the Veteran reported that his symptoms began in high 
school and that he had mood problems even before his military 
service.  The Veteran was diagnosed with bipolar disorder at that 
examination.  His VA treatment records indicate that the Veteran 
reported that he had his symptoms all of his life.  The Veteran 
testified at his hearing that he had symptoms prior to service, 
but that they worsened in service.  

Based on a review of the evidence, the Board finds that service 
connection is warranted for bipolar disorder since it was 
aggravated by military service.  Based on the Veteran's 
admissions of symptoms that began prior to service, the Board 
finds that clear and unmistakable evidence has been presented to 
rebut the presumption of soundness, notwithstanding that no 
disability was noted on the Veteran's entrance examination.  The 
Board also finds that based on the Veteran's testimony that his 
symptoms worsened in service, along with the in-service diagnosis 
of a passive-aggressive personality pattern, that the Veteran's 
pre-existing psychiatric disability was aggravated by his 
military service.  

The Board finds that the Veteran is competent to testify 
regarding the onset and worsening of symptomatology in service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Competent testimony is limited to that which the witness 
has actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  The undersigned also found the Veteran's 
testimony to be believable.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  

Therefore, based on the Veteran's competent and credible 
testimony regarding the onset and worsening of symptomatology in 
service, the Board finds that the Veteran had a pre-existing 
psychiatric disability that was aggravated by his military 
service.  The evidence does not indicate that the increase in 
disability in service was temporary.  Additionally, there are no 
specific findings that the increase in disability was due to the 
natural progress of the disease, which is required to rebut the 
presumption that the disease was aggravated by service.

In this case, based, on the Veteran's competent and credible 
testimony regarding the aggravation of a pre-existing disability, 
the post-service diagnosis of bipolar disorder, and affording the 
Veteran the benefit-of-the-doubt, the Board finds that it is as 
likely as not that the Veteran has bipolar disorder that was 
aggravated in service.  There is no medical opinion establishing 
that the Veteran's pre-service symptoms and in-service symptoms 
were not indicative of the later diagnosed bipolar disorder.  
Accordingly, service connection is warranted.  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


